Case: 2:19-mj-00776-KAJ Doc #: 1 Filed: 09/25/19 Page: 1 of 4 PAGEID #: 1

AQ 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

 

United States of America )
Vv. )
) Case No. 2: a- “my - TH
Daniel James FEARON ;
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/24/2019 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 USC Section 841 Possession with intent to distribute MDMA

This criminal complaint is based on these facts:

See attached affidavit, which is incorporated by reference.

@ Continued on the attached sheet.

 

 

Sworn to before me and signed in my presence.

   

 
 

ah Bd

ane at

  

Date: 09/25/2019

City and state: Columbus, Ohio —

Per name and title
Case: 2:19-mj-00776-KAJ Doc #: 1 Filed: 09/25/19 Page: 2 of 4 PAGEID #: 2

AFFIDAFIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Lance Jardot, (hereafter referred to as affiant), being duly sworn, depose and state as follows:
INTRODUCTION

Your affiant has been a Special Agent of the Drug Enforcement Administration (DEA)
since February 2017, currently assigned to the Detroit Field Division, Columbus District Office.
As such, your affiant is an “investigative or law enforcement officer” of the United States within
the meaning of 18 U.S.C. § 251 0(7), that is, an officer of the United States empowered by law to
conduct criminal investigations and make arrests for offenses enumerated in 18 U.S.C. § 2516,
Your affiant is empowered to investigate, to make arrests with or without warrants and to
execute search warrants under the authority of 21 U.S.C. § 878.

Your affiant holds a Bachelor’s Degree in Interdisciplinary Studies (Criminal Justice &
Natural Sciences).

Prior to being employed by the DEA, your affiant was employed as a Special Agent for
the Oklahoma Bureau of Narcotics (OBN). Your affiant has accumulated the following training
and experience:

(a) Your affiant has completed the DEA Basic Agent Training Academy; the Oklahoma
Council on Law Enforcement Education and Training Basic Police Training Academy;
and the Oklahoma Bureau of Narcotics — Basic Narcotics Investigator’s Course.

(b) Your affiant’s specialized narcotics-related training includes drug identification,
interview and interrogation, managing informants, undercover operations, conspiracy
investigations, surveillance and electronic monitoring techniques, tactical application of
narcotics enforcement, search and seizure law, pharmaceutical diversion, clandestine
drug labs, marijuana cultivation and money laundering investigations. Your affiant
receives training on a daily basis by conducting criminal narcotic investigations and
drawing on the expertise of agents more experienced than your affiant.

(c) Asa DEA Special Agent, your affiant’s experience includes conducting and/or
participating in the following: criminal arrests, interviewing drug users and drug
distributors, undercover drug buys involving both confidential sources and undercover
law enforcement agents, conducting surveillance, trash seizures, and executing search
and seizure warrants.

The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.

Page 1of3
Case: 2:19-mj-00776-KAJ Doc #: 1 Filed: 09/25/19 Page: 3 of 4 PAGEID #: 3

o>)

PROBABLE CAUSE

On September 24, 2019, at approximately 11:02 p.m., as part of an on-going narcotics
investigation, Ohio State Highway Patrol Trooper Mike Wilson observed a blue 2013
Honda CRV bearing Ohio license plate HHB9492 exiting State Route 315 northbound at
Henderson Road in Columbus, Ohio. Trooper Wilson observed the Honda CR-V fail to
properly stop for a red traffic light and activated the emergency lights on his vehicle,
signaling the driver to stop at Henderson Road and Olentangy River Road, located in the
Southern District of Ohio.

After Trooper Wilson approached the Honda CR-V, he identified the driver and sole
occupant as Daniel James FEARON, the vehicle’s registered owner.

Trooper Wilson asked FEARON to Step back to his vehicle to run a license check, and as
Trooper Wilson was gathering information from FEARON, Ohio State Highway Patrol
Trooper Lindsey Barrett arrived on scene with her drug detecting canine. As Trooper
Wilson was gathering information from F EARON, Trooper Barrett’s K-9 conducted a
sniff of FEARON’s vehicle and the canine positively alerted to the odor of narcotics
coming from the Honda CR-V. Trooper Wilson then read FEARON his Miranda Rights.

Troopers Wilson and Barrett then conducted a probable cause search of the Honda CR-V.
Trooper Wilson located a duffle bag on the driver’s side rear seat that contained
approximately 4 pounds of marijuana in vacuum sealed bags. Trooper Barrett discovered
a stuffed animal that felt as if it had something concealed within it. Upon further
examination, Trooper Barrett discovered a vacuum sealed bag containing tablets of
suspected MDMA concealed inside the stuffed animal.

Upon returning to speak with FEARON, Trooper Wilson asked about the stuffed animal
and the tablets contained within. FEARON admitted to Trooper Wilson that the tablets
were ecstasy, also known as MDMA, and there were approximately 1,000 tablets in the
bag, a quantity of narcotics consistent with possession with the intent to distribute.

Trooper Wilson placed FEARON under arrest and transported FEARON to the DEA
Columbus District Office for processing.

Upon returning to the Columbus District Office, the MDMA tablets were weighed (350
gross grams)

Page 2 of 3
Case: 2:19-mj-00776-KAJ Doc #: 1 Filed: 09/25/19 Page: 4 of 4 PAGEID #: 4

8. Based upon the above information, your affiant submits there is probable cause to believe
that Daniel James FEARON possessed with the intent to distribute MDMA, in violation
of 21 U.S.C. § 841.

Lance Jardot
Special Agent
Drug Enforcement Administration

 

Page 3 of 3
